Case 3:18-cv-00453-DJH-RSE Document 17 Filed 01/24/19 Page 1 of 1 PageID #: 2170




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  ANGELA C. WILLIAMS,                                                                    Plaintiff,

  v.                                                     Civil Action No. 3:18-cv-453-DJH-RSE

  PRUDENTIAL INSURANCE COMPANY
  OF AMERICA DISABILITY
  MANAGEMENT SERVICES,                                                                Defendant.

                                            * * * * *

                                             ORDER

         The parties have filed a stipulation of dismissal with prejudice signed by all parties who

 have appeared. (Docket No. 16) Accordingly, and the Court being otherwise sufficiently advised,

 it is hereby

         ORDERED that this action stands DISMISSED with prejudice pursuant to Federal Rule

 of Civil Procedure 41(a)(1)(A)(ii) and is STRICKEN from the Court’s active docket. All dates

 and deadlines set in this matter are VACATED.

         January 23, 2019




                                                          David J. Hale, Judge
                                                       United States District Court
